NOTE: This disposition is nonprecedential.

 United States Court of Appeals
     for the Federal Circuit
            __________________________

   MOVE, INC., NATIONAL ASSOCIATION OF
                    REALTORS,
   AND NATIONAL ASSOCIATION OF HOME
                    BUILDERS
    Plaintiffs/Counterclaim Defendants-Appellees,
                        AND

   RE/MAX INTERNATIONAL, INC., ADVANCED
        ACCESS, ENEIGHBORHOODS, LLC,
   BRAD KORB, CHRISTY MORRISON, ORANGE
   COUNTY MULTIPLE LISTING SERVICE, INC.
 (DOING BUSINESS AS SOUTHERN CALIFORNIA
MLS), KELLER WILLIAMS REALTY, INC., NORCAL
GOLD, INC. (DOING BUSINESS AS RE/MAX GOLD,
     INC.), GEORGIA MLS, INC., METROLIST
   SERVICES, INC., DELAWARE VALLEY REAL
ESTATE INFORMATION NETWORK, INC. (DOING
        BUSINESS AS TREND), RAPATTONI
  CORPORATION, BIRDVIEW.COM, INC. (DOING
   BUSINESS AS BIRDVIEW TECHNOLOGIES),
  DELTA MEDIA GROUP, INC., FRANK HOWARD
  ALLEN REALTORS, ALAIN PINEL REALTORS,
INC., PULTE HOMES, INC., THE RYLAND GROUP,
  INC., SHEA HOMES, TAYLOR MORRISON, INC.
  (FORMERLY KNOWN AS TAYLOR WOODROW,
 INC.), AVALONBAY COMMUNITIES, INC., ESSEX
PROPERTY TRUST INC., BRE PROPERTIES, INC.,
 RIVERSTONE RESIDENTIAL GROUP, LLC, THE
MOVE INC   v. REAL ESTATE ALLIANCE                     2


  FIRST AMERICAN CORPORATION, FIDELITY
   NATIONAL REAL ESTATE SOLUTIONS, LLC,
 IHOMEFINDER, INC., CIS DATA SYSTEMS, INC.,
DIVERSE SOLUTIONS, LLC, TREND SOFTWARE,
INC. (DOING BUSINESS AS PROPERTYMINDER),
 PAYMON GHAFOURI, NATIONAL ASSOCIATION
   OF NEW HOME BUILDERS, AND WANISOFT
               CORPORATION,
            Counterclaim Defendants,
                             v.
            REAL ESTATE ALLIANCE LTD.,
           Defendant/Counterclaimant-Appellant,
                            AND

  EQUIAS TECHNOLOGY DEVELOPMENT LLC,
          Defendant/Counterclaimant.
                __________________________

                        2010-1236
                __________________________

   Appeal from the United States District Court for the
Central District of California in case No. 07-CV-2185,
Judge George H. King.
              ___________________________

                  Decided: March 22, 2011
                ___________________________

   ROBIN L. MCGRATH, Alston & Bird LLP, of Atlanta,
Georgia, argued for plaintiffs/counterclaim defendants-
appellees. With her on the brief was FRANK G. SMITH, III.

   LOUIS M. SOLOMON, Cadwalader, Wickersham & Taft
LLP, of New York, New York, argued for defen-
3                         MOVE INC   v. REAL ESTATE ALLIANCE


dant/counterclaimant-appellant. With him on the brief
were CHRISTOPHER A. HUGHES, COLIN A. UNDERWOOD,
TONY V. PEZZANO, MICHAEL P. DOUGHERTY and REBEKKA
C. NOLL.
               __________________________

    Before GAJARSA, LINN, and MOORE, Circuit Judges.
MOORE, Circuit Judge.
    Appellant Real Estate Alliance Ltd. (REAL) appeals
the district court’s judgment that Move, Inc. et al. (Move)
do not infringe claim 1 of REAL’s U.S. Patent No.
5,032,989 (the ’989 patent). We conclude that the district
court erred in its claim construction, and vacate and
remand for further proceedings.
                      BACKGROUND
     Move filed suit seeking declaratory judgment that
REAL’s U.S. Patent No. 4,870,576 (the ’576 patent) and
its continuation in part, the ’989 patent, are invalid and
not infringed. REAL counterclaimed, asserting that Move
infringed both patents. After full briefing, the district
court issued its claim construction order. The parties
subsequently stipulated to noninfringement based on the
court’s claim construction, and the court entered judg-
ment. REAL appeals with respect to claim 1 of the ’989
patent only, and we have jurisdiction under 28 U.S.C. §
1295(a)(1).
                        DISCUSSION
    We review claim construction de novo. Cybor Corp. v.
FAS Techs., Inc., 138 F.3d 1448, 1455-56 (Fed. Cir. 1998)
(en banc). The words of a claim are generally given their
ordinary and customary meaning as understood by a
person of ordinary skill in the art when read in the con-
text of the specification and prosecution history. See
MOVE INC   v. REAL ESTATE ALLIANCE                        4


Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir.
2005) (en banc). The ’989 patent describes a system with
a graphical user interface for finding available real estate
properties. Claim 1 recites:
   A method using a computer for locating available
   real estate properties comprising the steps of:
   a) creating a database of the available real estate
   properties;
   b) displaying a map of a desired geographic area;
   c) selecting a first area having boundaries within
   the geographic area;
   d) zooming in on the first area of the displayed
   map to about the boundaries of the first area to
   display a higher level of detail than the displayed
   map;
   e) displaying the zoomed first area;
   f) selecting a second area having boundaries
   within the zoomed first area;
   g) displaying the second area and a plurality of
   points within the second area, each point repre-
   senting the appropriate geographic location of an
   available real estate property; and
   h) identifying available real estate properties
   within the database which are located within the
   second area.
Each of the disputed claim terms are discussed in turn
below.
              I. Step (a) – Creating a Database
   The district court construed step (a), “creating a data-
base of the available real estate properties,” to mean:
5                         MOVE INC   v. REAL ESTATE ALLIANCE


    creating the structure that houses data relating to
    available real estate properties that are main-
    tained and arranged for ease and speed of search
    and retrieval by a computer, such structure in-
    cluding the tables, the fields in each table, and
    with relational databases, the relationships be-
    tween the fields and tables. Creating a database is
    to be distinguished from uploading data to, insert-
    ing data in, adding data to, modifying data within
    or providing data to an existing database.
J.A. 16. The district court’s construction thus encom-
passes creating only the structure or schema of the data-
base, i.e., creating an empty database with a defined
structure.
    The court acknowledged that the plain language of
the claim, creating a database “of” properties, rather than
“for” properties, implies that the database is populated
with properties when it is created. The court reasoned,
however, that “the database is not populated by the
inventor, but rather by third-party users, who wish to sell
a property.” J.A. 15. The court further noted that the
claimed database is “dynamic and not fixed,” and con-
cluded that “the database is not ‘created’ anew each time
the database is updated with a new property listing file.”
Id. The court further stated that it was “not sure what
the inventor could possibly have patented beyond the
structure and the schema that permits this dynamic
process of database population and maintenance to occur.”
J.A. 16.
    On appeal, REAL argues, and we agree, that the plain
language of the claim precludes the district court’s con-
struction. The claim recites creating a database of avail-
able properties. Thus, the database must be populated
with at least two properties upon creation. These avail-
MOVE INC   v. REAL ESTATE ALLIANCE                          6


able properties are first mentioned in the preamble, and
they are displayed in step (g) and identified in step (h).
Moreover, dependent claims 7-11 require that “the data-
base . . . created in step (a)” includes available residential
properties, commercial properties, and rental properties.
Accordingly, we conclude that the result of the creating
step is a database populated with available properties.
    REAL also argues that the district court’s construc-
tion improperly limits “database” to databases having
tables and fields, and that the term database is broad
enough to encompass a sequential list database with no
tables or fields—e.g., a flat file. We agree. Nothing in the
specification limits the term database to any particular
type of database. “Absent a clear disavowal or contrary
definition in the specification or the prosecution history,
the patentee is entitled to the full scope of its claim lan-
guage.” Home Diagnostics, Inc. v. Lifescan, Inc., 381 F.3d
1352, 1358 (Fed. Cir. 2004). Nothing before us indicates
that the inventor disavowed any particular database
implementation. Accordingly, we conclude that step (a)
means creating a database containing data representing
two or more available real estate properties.
             II. Steps (c), (f) – Selecting an Area
    The district court construed step (c), “selecting a first
area having boundaries . . .” to mean a user “choosing a
geographic area of interest by causing a boundary to be
superimposed over the displayed map using the first area
selection cursor.” J.A. 16. According to the district court,
to practice the claimed invention, the user manipulates
the resizable first area selection cursor to enclose the area
to be selected. For example, the ’989 patent at FIG. 3A,
col.1 ll.49-68, and col.9 ll.37-56 describes the user moving
and resizing a resizable rectangular “window box” or
“rubberband” on the map to define an area before zooming
7                          MOVE INC   v. REAL ESTATE ALLIANCE


in on that selected area. The district court similarly
construed step (f), “selecting a second area having
boundaries . . . ,” to mean “choosing a search area by
causing a boundary to be superimposed over the displayed
map using the second area selection cursor.” J.A. 16. An
example may be seen at FIG. 3B, illustrating a user
positioning a rubberband circle to define the second area.
’989 patent, col.9 ll.57-65.
     Thus, the district court’s construction limits these se-
lecting steps to a user defining and selecting an area
using a resizable selection tool. The district court stated
that its construction was “in keeping with the meaning
[it] gave these terms” when construing the parent ’576
patent. J.A. 6, 8. The terms construed for the ’576 pat-
ent, however, included “selecting a landmark” and “first
area selection cursor,” which are not recited in this claim.
1. Selecting an Area Does Not Require Defining the Area

    REAL argues that the district court’s construction
read limitations into the claims which are not present in
these claims – incorrectly requiring the user to define the
area using an area selection cursor or rubberband. Move
argues that the district court properly construed these
steps, but concedes, as it must, that the area selection
cursor limitation is not present in this claim. Move’s
position is that “selecting” encompasses causing a bound-
ary to be superimposed over the map (with an unspecified
tool) because the “‘claims cannot be of broader scope than
the invention that is set forth in the specification.’”
Appellee’s Br. 32 (quoting On Demand Mach. Corp. v.
Ingram Indus., Inc., 442 F.3d 1331, 1340 (Fed. Cir. 2006)).
    REAL argues that the boundaries of the selected area
do not have to be created in any specific manner, i.e., they
are not limited to a user superimposing visual boundaries
MOVE INC   v. REAL ESTATE ALLIANCE                         8


over a displayed map. REAL further asserts that the
district court improperly imported these limitations from
the ’576 claims, which recite using the selection cursors to
define the selected areas, into the claim at issue which
does not have any such limitations. We agree.
    In our view, defining an area is different than choos-
ing a particular area once it has been defined. The plain
language of the claim requires only the choosing of a
particular area having boundaries. The claim language,
“selecting a first area having boundaries,” does not re-
quire that the user create the boundaries. The claim only
requires that the user select an area with boundaries.
And it certainly does not require that the user utilize any
particular tool (such as a selection cursor or rubberband)
to create boundaries. Claim 1 of the ’989 patent does not
contain the same “first area selection cursor” limitation as
the claims of the ’576 patent and it was incorrect for the
district court to import it into this claim. There is nothing
in the specification that clearly disavows selecting an
existing area with boundaries. In the absence of such a
disavowal, we will not narrow the claims.
    Move argues that the prosecution history supports a
narrower construction of selecting because the inventor
characterized the prior art as lacking the selection of pre-
existing geographic “bounded areas” such as a city or
county. Contrary to Move’s characterization, we do not
read the prosecution history to limit the claimed inven-
tion in this manner. The inventor characterized the prior
art as discussing selection of pre-existing subregions, but
not disclosing the selection of first and second bounded
areas where the second is within the first. J.A. 1007-08.
Move also argues that the inventor did not dispute the
examiner’s characterization of the invention as allowing
the operator to designate an area by drawing a border
around it on a display. This characterization, however,
9                          MOVE INC   v. REAL ESTATE ALLIANCE


does not amount to a clear disavowal of selecting an
existing area as Move argues. The characterization was
not made by REAL, nor did it acquiesce in the examiner’s
characterization. J.A. 998-99, 1007-09. Finally, Move’s
arguments relating to the prosecution of the ’576 patent
do not amount to a clear disavowal of claim scope for
claim 1 of the ’989 patent. While statements made during
prosecution of a parent can certainly limit a later applica-
tion, we conclude that the statements cited by Move in the
’576 prosecution pertained to very different patent claims
with different limitations. Claim 1 of the ’989 patent does
not contain the first area selection cursor limitation of the
’576 and the ’576 claims do not recite selecting an area.
We conclude that the prosecution history cited by Move
does not clearly disavow selecting an existing area.
Accordingly, we conclude that selecting an area having
boundaries does not require defining the boundaries.
      2. A User or a Computer May Select an Area

    The district court held that the “selecting” step must
be performed by a human user, not a computer. The
district court based its construction of the selecting steps
at issue on appeal on its construction of a “selecting a
landmark” step from a ’576 patent claim. REAL argues
that the selecting steps on appeal may be performed by a
computer. REAL asserts that because the preamble
recites “[a] method using a computer for locating available
real estate properties,” the claimed steps are performed
by the computer. REAL also notes that nowhere in the
claim is a human user mentioned. Move responds that a
human user is implicit in a claim reciting a method using
a computer.
    The plain meaning of selecting does not foreclose
automated selection, as both users and computers may
select or choose. We see nothing in the selecting step that
MOVE INC   v. REAL ESTATE ALLIANCE                      10


requires the selecting be done exclusively by human users
or computers. While the preamble may well limit the
claim, in that it requires use of a computer to locate
available real estate properties, this preamble limitation
does not require that every claim step be performed
exclusively by a computer. Further, the specification does
not clearly disavow automated selection. To the extent
that REAL argues that the selection of an area takes
place when the computer sets the world coordinates equal
to the boundaries of a selection cursor or rubberband
window box, we do not agree. Selection takes place when
the user or a computer chooses an area having bounda-
ries, not when the computer updates certain display
variables to reflect the selected area.
                   III. Step (d) – Zooming
    The district court construed step (d), “zooming in on
the first area of the displayed map to about the bounda-
ries of the first area to display a higher level of detail
than the displayed map” to mean:
   causing the computer to display closer up and
   with more detail perceptible only the area en-
   closed by the actual boundaries of the first area
   selection cursor, or an area largely, but not ex-
   actly equal to the area enclosed by the actual
   boundaries of the first area selection cursor, so
   that the display appears to have zoomed down
   closer to earth.
J.A. 16. In construing step (d), the district court charac-
terized the step as being equivalent to a disputed phrase
from the ’576 patent, “[z]ooming said displayed map to
substantially coincide with the boundaries of said cursor,
thereby displaying a higher level of detail,” and assigned
a similar definition. J.A. 13-14, 16.
11                         MOVE INC   v. REAL ESTATE ALLIANCE


    First, we agree with REAL that the district court
erred by importing the first area selection cursor ex-
pressly recited in the ’576 patent claim into its construc-
tion of this claim. REAL also asserts that, because the
district court’s construction of a similar zooming step in
the ’576 patent excludes “the mere use of optical magnifi-
cation,” J.A. 12, the zooming step in this claim should
have a similar exclusion. Move responds that the district
court construction already requires more detail to be
perceptible, thus the express exclusion proposed by REAL
is unnecessary.
    This step recites “zooming . . . to display a higher level
of detail.” Thus, this step expressly requires more detail
to be displayed. According to the plain language of this
claim, mere magnification is not enough as it would not
“display a higher level of detail.” Moreover, during prose-
cution of the ’576 patent, the inventor distinguished a
similar zooming step from a prior art analog projection
system that optically magnifies static map slides. Accord-
ing to the inventor, the prior art optical magnification
system “fails to provide a greater level of detail.” J.A. 10.
We conclude that the zooming step requires the computer
to enlarge and display with more detail than was dis-
played in step b) an area equal to or approximately equal
to the first area.
             IV. Step (g) – Displaying Points
    Step (g) recites “displaying the second area and a plu-
rality of points within the second area, each point repre-
senting the appropriate geographic location of an
available real estate property.” The ’989 patent also
describes a procedure for creating and updating real
estate property data wherein a user pinpoints the specific
geographic location of the property using a crosshair
cursor. ’989 patent col.4 ll.52-61. The district court
MOVE INC   v. REAL ESTATE ALLIANCE                          12


reasoned that the results of this procedure limit where
each point is displayed in step (g), and construed the
phase “appropriate geographic location” as:
   the location within the displayed second area
   identified by the creator of the property listing file
   using a movable crosshair cursor to pinpoint the
   location, which was intended to correspond to the
   actual physical location of the available real es-
   tate property on the Earth’s surface.
J.A. 17. In other words, the court limited the “appropri-
ate geographic location” to a location previously pin-
pointed by a user in a particular manner.
    On appeal, REAL argues that the district court im-
properly imported this pinpointing limitation into the
claimed displaying step. Move argues that because the
disclosed create and update procedure must be used to
create all listing files searchable by users of the claimed
invention, the points must be displayed at the user-
pinpointed location.
    We agree with REAL that the pinpointing limitation
should not be imported into the definition of an appropri-
ate geographic location. The claim recites no such limita-
tion. Furthermore, the specification gives us no reason to
conclude that every listing in the claimed database must
be entered by this create and update procedure. Even
using this procedure, users need not perform each and
every step. See, e.g., ’989 patent col.4 l.55 (cross-hair
cursor “allows,” but does not require, user to pinpoint
location). Even assuming arguendo that only listings
entered by performing each step of the create and update
procedure are displayed, the appropriate location could
also be, for example, determined from the address that
was entered during the procedure. Id. col.4 ll.59-61.
13                        MOVE INC   v. REAL ESTATE ALLIANCE


    The parties also disagree whether the appropriate
geographic location corresponds to the actual or approxi-
mate physical location of the available real estate prop-
erty. The inventor added step (g) in its entirety to
overcome cited art, explaining that the points were each
displayed “at the approximate geographic location of
available real estate property.” J.A. 1009. Accordingly,
we conclude that the “appropriate geographic location”
broadly means the approximate geographic location of an
available property as stored in the database.
    The district court also construed “displaying” step (g)
as being restricted to displaying on a computer monitor,
as opposed to using a printer. REAL argues that the
district court’s construction should apply only to the ’576
patent. Move responds that, in the parties’ joint claim
construction brief, they agreed that their arguments with
respect to displaying applied equally to both patents. We
conclude that the displaying must occur on a computer
monitor and not a printer. When read in conjunction with
the other claim steps, it is clear that the displaying must
occur on the monitor so that the display can be manipu-
lated. The claim also recites “zooming in on [an area] of
the displayed map.” Such zooming cannot be performed
on a printed map. Accordingly, we agree with the district
court the displaying must occur on the monitor.
                          CONCLUSION
    For the forgoing reasons, we vacate the district court’s
judgment of noninfringement and remand for further
proceedings consistent with this opinion.
             VACATED and REMANDED
                              COSTS
     Costs are awarded to REAL.